DETAILED ACTION  
Status of Application
	This is a Final Action in response to a communication received on November 6, 2020 relating to U.S. Patent Application No. 15/923,836. Claims 1, 3 – 6,  9 – 10, 12 – 15 and 18 have been amended. Claims 2, 7 – 8, 11 and 16 – 17 have been cancelled. Claims 19 – 22 have been added. Claims 1, 3 – 6, 9 – 10, 12 – 15 and 18 – 22 are pending and have been examined.

Information Disclosure Statements
The information disclosure statements submitted on October 7, 2020 and February 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on November 6, 2020 have been fully considered.
Applicant's arguments with respect to the 35 U.S.C. § 101 rejections have been considered and are unpersuasive in light of the Section 101 PEG 2019 guidelines. Applicant’ argument is: i) that the claims are not directed to a judicial exception; and ii) even if they were, they integrate the judicial exception into s practical application (Remarks, p. 14). Applicant asserts that the claims SMRH:4845-3037-5367.3 -16- divide/group data into subgroups (clusters), which reduce interactions within a subgroup (cluster) to achieve ideal clustering and modeling. (Remarks, pp. 16-17). The aforementioned may be an improvement to a business method to improve the accuracy of scoring model construction but not the kind of technical improvement contemplated by the guidelines such   
With regard to the 35 U.S.C. § 103 rejections, Applicant has amended the independent claims to include elements from dependent claims that have been cancelled and asserts that the cited references do not suggest training regular and cross scoring models and determining a performance difference between the two. Applicant has also added four new dependent claims. The cited references disclose the elements of the claims (see below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 6, 9 – 10, 12 – 15 and 18 – 22 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 3 – 5 and 19 are directed to a method. Claims 6, 9  and 21 are directed to a method. Claims 10, 12 – 14 and 20 are directed to a device. Claims 15, 18 and 22 are directed to 

Step 2A, Prong 1 – Abstract Idea 
Claim 10 recites a device for constructing a scoring model, the device comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the device to perform a method, the method comprising: collecting a plurality of sample datasets each comprising at least one characteristic variable and a corresponding characteristic value; for each characteristic variable, acquiring an interaction index of the characteristic variable with each of one or more other characteristic variables, and determining a clustering index of the characteristic variable according to the interaction indices; selecting a target characteristic variable from the at least one characteristic variable according to the clustering indices of the characteristic variables; dividing the plurality of sample datasets into a plurality of sample dataset subgroups according to the target characteristic variable and the corresponding characteristic value; and constructing a corresponding sub-scoring model for each of the sample dataset subgroups. The abstract idea recited in claim 10 is the underlined portions of the claim indicated above. The abstract idea in claim 10 (and claims 1, 6 and 15) recites training a scoring model. The abstract idea involves fundamental economic principles including mitigating risk and commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. The abstract idea also involves a mental process. The collecting step is observation. The training and determining steps are evaluation. The selecting and dividing steps are judgment. The constructing step is evaluation. 

Step 2A, Prong 2 – Practical Application
Claim 10 recites a device for constructing a scoring model, the device comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the device to perform a method, the method comprising: collecting a plurality of sample datasets each comprising at least one characteristic variable and a corresponding characteristic value; for each characteristic variable, acquiring an interaction index of the characteristic variable with each of one or more other characteristic variables, and determining a clustering index of the characteristic variable according to the interaction indices; selecting a target characteristic variable from the at least one characteristic variable according to the clustering indices of the characteristic variables; dividing the plurality of sample datasets into a plurality of sample dataset subgroups according to the target characteristic variable and the corresponding characteristic value; and constructing a corresponding sub-scoring model for each of the sample dataset subgroups. The additional elements recited in claim 10 are underlined in the respective claims as indicated above. The additional elements of claim 10 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Claim 1 contains no additional elements beyond the abstract idea and therefore does not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above,  the additional elements of claim 10 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Based on the aforementioned, the additional elements of claim 10 fail to add significantly more to the abstract idea.

Dependent claims
Claims 3 and 12 (determining the performance difference value according to the performance index value of the trained regular scoring card model and the performance index value of the trained cross scoring card model), Claims 4 and 13 (using the summing result as the clustering index of the characteristic variable), Claims 5 and 14 (comparing the clustering indices of the characteristic variables, and selecting one of the characteristic variables corresponding to the maximum clustering index as the target characteristic variable), Claims 9 and 18 (determining the performance difference value according to the performance index value of the trained regular scoring card model and the performance index value of the trained cross scoring card model), Claims 19 and 20 (training a regular scoring card model for each of the data set subgroups) and Claims 21 and 22 (sub-scoring model is a regular scoring card model trained for the sample data set subgroup) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 3 – 6, 9 – 10, 12 – 15 and 18 – 22 are not patent eligible. 

Claim Interpretation

Independent claims 1, 6, 10 and 15 and their dependents contain the terms “interaction index” , “clustering index”, “performance index value” and “performance difference value. Insofar as the aforementioned terms are not terms of art and are not defined in the specification, the broadest reasonable interpretation of each of the terms would include a number. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms render Claims 1, 11 and 18 (including 2-10, 12-17 and 19-20 due to their dependencies) indefinite:
Regarding Claims 1 and 9 the terms “the liquid transfer of assets”, “the computing resources available”, “the buying and selling prices”, “the highest return for the request”, “the requestor of such request” and “the details of each transaction” lack antecedent basis in the claims. Regarding Claim 5 the terms “the liquid transfer of assets”, “the computing resources available”, “the buying and selling prices”, “the highest return for the request”, “the requestor of such request” and “the suggested optimum number of financial assets purchases and sales” lack antecedent basis in the claim. For purposes of examination: “the liquid transfer of assets” may be a transaction for the transfer of assets; “the computing resources available” may be a computing system; “the buying and selling prices” may be the price for a transaction; “the highest return for the request” may be the maximum economic return for the transaction; “the requestor of such request” may be the user of the system; “the details of each transaction” may be identification of the buyer and seller and/or the price for a transaction; and “the suggested optimum number of financial assets purchases and sales” will be one.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pednault et al., US 2003/0176931 A1, (“Pednault”), in view of McMahon et al., US 2016/0048766 A1, (“McMahon“). 

Claim 1:
Pednault teaches:
A method comprising: collecting a plurality of sample datasets comprising multiple characteristic variables, each of the sample datasets comprising at least one of the characteristic variables and a corresponding characteristic value; (See Pednault, Par. 36 (Programs automatically extract meaningful patterns from collections of data.), Par. 250 (data segments represent contiguous ranges of values of certain variables.))

training a regular scoring card model according to the characteristic variable and its corresponding characteristic value in the sample datasets, the other characteristic variables and their corresponding characteristic values in the sample datasets, and a sample label of the sample datasets, wherein the regular scoring card model does not consider interactions between the characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

training a cross scoring card model according to the characteristic variable and its corresponding characteristic value, the other characteristic variables and their corresponding characteristic values in the sample datasets, and the sample label of the sample datasets, wherein the cross scoring card model considers interactions between the characteristic variables; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining a performance difference value between the trained regular scoring card model and the trained cross scoring card model, and using the performance difference value as the interaction index; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

selecting, according to the clustering indices of the multiple characteristic variables, a target characteristic variable from the characteristic variables that has the highest relative strength of interaction with the other characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.), Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(This would read on clustering indices.))

dividing the plurality of sample datasets into a plurality of sample dataset subgroups according to the target characteristic variable and its corresponding characteristic value; and (See Pednault, Pars. 23, 33 (Divide the training set into subsets, each corresponding to one outcome.), Par. 250 (Data segments represent contiguous ranges of values of certain variables.))

constructing a corresponding sub-scoring model for each of the sample dataset subgroups. (See Pednault, Pars. 26, 32, 35 (The leaves of the tree (i.e., nodes 4, 5, 7, 8, 10, 12, and 13) correspond to the subsets of data that are used to make predictions in the decision tree model), Par. 36, Fig. 1 (Decision trees provide an example of the flexibility and interpretability of segmentation-based predictive models.)(Any branch of such a tree reads on the claimed sub-scoring model.))

Pednault does not teach, however, McMahon teaches:
for each of the multiple characteristic variables, acquiring an interaction index indicating an interaction of the characteristic variable with each of one or more of the other characteristic variables of the multiple characteristic variables by performing operations comprising:  (See McMahon, Par. 12 (The outcome variables may be one of categorical variables, continuous outcome variables, and binary variables. In one embodiment, the uncertainty factor may be determined by taking an arithmetic mean of continuous outcome variables and evaluating a function based on at least one of variance, standard deviation, outliers, range, distribution, and span between given percentiles.))

for each of the multiple characteristic variables, determining a clustering index of the characteristic variable according to the interaction indices, each of the clustering indices indicating a relative strength of interaction between the characteristic variable and the other characteristic variables; (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

It  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for acquiring an interaction index of the characteristic variable and determining a clustering index according to the interaction indicies, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to “identify relevant patterns from disparate datasets” (Par. 2).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s acquiring an interaction index and determining a clustering index, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

	The claim elements contain a mere duplication of parts relative to the cited references and have no patentable significance in that they do not produce a new and unexpected result. See MPEP 2144.04 VI. B., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 3:
Pednault and McMahon teach each and every element of Claim 1 above.
Pednault further teaches:
determining the performance difference value between the trained regular scoring card model and the trained cross scoring card model comprises: scoring the sample dataset with the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))
 
according to sample dataset scoring results scored by the trained regular scoring card model and to the sample label, determining a performance index value of the trained regular scoring card model; 19Client reference No. Al 1418 Attorney Docket No.: 50GL-263239(See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.)) 

scoring the sample dataset with the trained cross scoring card model; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))
according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining the performance difference value according to the performance index value of the trained regular scoring card model and the performance index value of the trained cross scoring card model. (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

Claim 4:
Pednault and McMahon teach each and every element of Claim 1 above.
Pednault does not teach, however, McMahon teaches:
determining the clustering index of the characteristic variable according to the interaction indices comprises: performing an addition operation on the plurality of the interaction indices to obtain a summing result; and (See McMahon, Par. 46 (In one embodiment, a feature condensation may be used where certain features may be summarized. For instance, detection of the type of prescriptions taken by an individual and classifying them into high, medium, and low risk, summing the occurrences of certain phrases synonymous to "accident" on a driving record.))

using the summing result as the clustering index of the characteristic variable. (See McMahon, Par. 65 (The prediction engine 518 summarizes and combines results from the ensemble of models to generate one or more outcome variables and provide an uncertainty range.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for summation of interaction indices, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to synthesize a number of features that have an influence (Par. 46).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s step for summation of interaction indices, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 5:
Pednault and McMahon teach each and every element of Claim 1 above.
Pednault further teaches:
selecting the target characteristic variable comprises: comparing the clustering indices of the characteristic variables, and selecting one of the characteristic variables corresponding to the maximum clustering index as the target characteristic variable. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.), Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(This would read on clustering indices.))

Claim 6:
Pednault teaches:
A method comprising: obtaining a sample dataset comprising multiple characteristic variables and first characteristic values corresponding to the multiple characteristic variables; (See Pednault, Par. 9 (Predictive modeling is used to predict the probability that a consumer or business will default on a loan or a line of credit based on what is known about that consumer. The models are then used as a basis for deciding whether to grant (or continue granting) loans or lines of credit to the consumer.))

training a regular scoring card model according to the characteristic variable and its corresponding first characteristic value in the sample dataset, the other characteristic variables and their corresponding first characteristic values in the sample dataset, and a sample label of the sample dataset, wherein the regular scoring card model does not consider interactions between the characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

training a cross scoring card model according to the characteristic variable and its corresponding first characteristic value, the other characteristic variables and their corresponding first characteristic values in the sample dataset, and the sample label of the sample dataset, wherein the cross scoring card model considers interactions between the characteristic variables; and (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))
SMRH:4845-3037-5367.3-4-Application No.: 15/928,248Attorney Docket No.: (50GL-263239)
determining a performance difference value between the trained regular scoring card model and the trained cross scoring card model, and using the performance difference value as the interaction index; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

selecting, according to the clustering indices of the characteristic variables, a target characteristic variable from the characteristic variables that has the highest relative strength of interaction with the other characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments.
dividing the sample dataset into multiple sample dataset subgroups according to the target characteristic variable and its corresponding first characteristic value; (See Pednault, Pars. 23, 33 (Divide the training set into subsets, each corresponding to one outcome.), Par. 250 (Data segments represent contiguous ranges of values of certain variables.))
selecting a corresponding sample dataset subgroup from the sample dataset subgroups according to the second characteristic value corresponding to the target characteristic variable; and (See Pednault, Par. 23 (Divide the training set into subsets, each corresponding to one outcome.), Par. 250 (data segments represent contiguous ranges of values of certain variables.))

Pednault does not teach, however, McMahon teaches:
for each of the multiple characteristic variables, acquiring an interaction index indicating an interaction of the characteristic variable with each of one or more of the other characteristic variables of the multiple characteristic variables by performing operations comprising: (See McMahon, Par. 12 (The outcome variables may be one of categorical variables, continuous outcome variables, and binary variables. In one embodiment, the uncertainty factor may be determined by taking an arithmetic mean of continuous outcome variables and evaluating a function based on at least one of variance, standard deviation, outliers, range, distribution, and span between given percentiles.))

for each of the multiple characteristic variables, determining a clustering index of the characteristic variable according to the interaction indices, each of the clustering indices indicating a relative strength of interaction between the characteristic variable and the other characteristic variables; (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

acquiring credit information of a user; (See McMahon, Par 30 (The training data can be received from servers and databases from underwriting parties (e.g., an insurance or
financial company)), Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.))
determining, according to the credit data, second characteristic values respectively corresponding to the target characteristic variable and the other characteristic variables; (See McMahon, Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.), Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

determining a credit score of the user according to a sub-scoring model corresponding to the sample dataset subgroup and the second characteristic values corresponding to the other characteristic variables.  (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.), Par. 53 (The sensitivity analysis can be used to determine the certainty of the ensemble model and/or to communicate drivers of a credit decision to a requesting body.), Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.))

It  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for acquiring an interaction index of the characteristic variable and determining a clustering index according to the interaction indicies, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to “identify relevant patterns from disparate datasets” (Par. 2).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s acquiring an interaction index and determining a clustering index, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

The claim elements contain a mere duplication of parts relative to the cited references and have no patentable significance in that they do not produce a new and unexpected result. See MPEP 2144.04 VI. B., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 9:
Pednault and McMahon teach each and every element of Claim 6 above.
Pednault further teaches:
determining the performance difference value between the trained regular scoring card model and the trained cross scoring card model comprises: scoring the sample dataset with the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

according to sample dataset scoring results scored by the trained regular scoring card model and to the sample label, determining a performance index value of the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.)) 

scoring the sample dataset with the trained cross scoring card model; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))
according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining the performance difference value according to the performance index 21Client reference No. Al 1418value of the trained regular scoring card model and the performance index value of the trained cross scoring card model. (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

Claim 10:
Pednault teaches:
A device comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the device to perform a method, the method comprising: (See Pednault, Par. 48 (The present invention discloses a process performed on a computer for constructing segmentation-based predictive models.))

collecting a plurality of sample datasets comprising multiple characteristic variables, each of the sample datasets, each of the sample data sets comprising at least one of the characteristic variables and a corresponding characteristic value; (See Pednault, Par. 36 (Programs automatically extract meaningful patterns from collections of data.), Par. 250 (data segments represent contiguous ranges of values of certain variables.))

training a regular scoring card model according to the characteristic variable and its corresponding characteristic value in the sample datasets, the other characteristic variables SMRH:4845-3037-5367.3-6-Application No.: 15/928,248Attorney Docket No.: (50GL-263239) Al1418US and their corresponding characteristic values in the sample datasets, and a sample label of the sample datasets, wherein the regular scoring card model does not consider interactions between the characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

training a cross scoring card model according to the characteristic variable and its corresponding characteristic value, the other characteristic variables and their corresponding characteristic values in the sample datasets, and the sample label of the sample datasets, wherein the cross scoring card model considers interactions between the characteristic variables; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))


determining a performance difference value between the trained regular scoring card model and the trained cross scoring card model, and using the performance difference value as the interaction index; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.)) 

selecting, according to the clustering indices of the characteristic variables, a target characteristic variable from the See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.), Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(This would read on clustering indices.))

dividing the plurality of sample datasets into a plurality of sample dataset subgroups according to the target characteristic variable and its corresponding characteristic value; and (See Pednault, Par. 23 (Divide the training set into subsets, each corresponding to one outcome.))

constructing a corresponding sub-scoring model for each of the sample dataset subgroups. (See Pednault, Pars. 26, 32, 35 (The leaves of the tree (i.e., nodes 4, 5, 7, 8, 10, 12, and 13) correspond to the subsets of data that are used to make predictions in the decision tree model), Par. 36, Fig. 1 (Decision trees provide an example of the flexibility and interpretability of segmentation-based predictive models.)(Any branch of such a tree reads on the claimed sub-scoring model.))

Pednault does not teach, however, McMahon teaches:
for each of the multiple characteristic variables, acquiring an interaction index indicating an interaction of the characteristic variable with each of one or more of the other characteristic variables of the multiple characteristic variables by performing operations comprising: (See McMahon, Par. 12 (The outcome variables may be one of categorical variables, continuous outcome variables, and binary variables. In one embodiment, the uncertainty factor may be determined by taking an arithmetic mean of continuous outcome variables and evaluating a function based on at least one of variance, standard deviation, outliers, range, distribution, and span between given percentiles.))

for each of the multiple characteristic variables, determining a clustering index of the characteristic variable according to the interaction indices, each of the clustering indices indicating a relative strength of interaction between the characteristic variable and the other characteristic variables; (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

It  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for acquiring an interaction index of the characteristic variable and determining a clustering index according to the interaction indicies, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to “identify relevant patterns from disparate datasets” (Par. 2).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s acquiring an interaction index and determining a clustering index, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

	The claim elements contain a mere duplication of parts relative to the cited references and have no patentable significance in that they do not produce a new and unexpected result. See MPEP 2144.04 VI. B., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 12:
Pednault and McMahon teach each and every element of Claim 10 above.
Pednault further teaches:
determining the performance difference value between the trained regular scoring card model and the trained cross scoring card model comprises: Attorney Docket No.: 50GL-263239 scoring the sample dataset with the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

according to sample dataset scoring results scored by the trained regular scoring card model and to the sample label, determining a performance index value of the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target ch aracteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.)) 

scoring the sample dataset with the trained cross scoring card model; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining the performance difference value according to the performance index value of the trained regular scoring card model and the performance index value of the trained cross scoring card model. (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

Claim 13:
Pednault and McMahon teach each and every element of Claim 10 above.
Pednault does not teach, however, McMahon teaches:
determining the clustering index of the characteristic variable according to the interaction indices comprises: performing an addition operation on the plurality of the interaction indices to obtain a summing result; and (See McMahon, Par. 46 (In one embodiment, a feature condensation may be used where certain features may be summarized. For
instance, detection of the type of prescriptions taken by an individual and classifying them into high, medium, and low risk, summing the occurrences of certain phrases synonymous to "accident" on a driving record.))

 using the summing result as the clustering index of the characteristic variable. (See McMahon, Par. 65 (The prediction engine 518 summarizes and combines results from the ensemble of models to generate one or more outcome variables and provide an uncertainty range.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for summation of interaction indices, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to synthesize a number of features that have an influence (Par. 46).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s step for summation of interaction indices, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 14:
Pednault and McMahon teach each and every element of Claim 10 above.
Pednault further teaches:
selecting the target characteristic variable comprises: comparing the clustering indices of the characteristic variables, and selecting one of the characteristic variables corresponding to the maximum clustering index as the target characteristic variable. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.), Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(This would read on clustering indices.))

Claim 15:
Pednault teaches:
A device comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the device to perform a method, the method comprising: (See Pednault, Par. 9 (Predictive modeling is used to predict the probability that a consumer or business will default on a loan or a line of credit based on what is known about that consumer. The models are then used as a basis for deciding whether to grant (or continue granting) loans or lines of credit to the consumer.), Par. 48 (The present invention discloses a process performed on a computer for constructing segmentation-based predictive models.))

obtaining a sample dataset comprising multiple characteristic variables and first characteristic values corresponding to the multiple characteristic variables; (See Pednault, Par. 9 (Predictive modeling is used to predict the probability that a consumer or business will default on a loan or a line of credit based on what is known about that consumer. The models are then used as a basis for deciding whether to grant (or continue granting) loans or lines of credit to the consumer.))

training a regular scoring card model according to the characteristic variable and its corresponding first characteristic value in the sample dataset, the other characteristic variables and their corresponding first characteristic values in the sample dataset, and a sample label of the sample dataset, wherein the regular scoring card model does not consider interactions between the characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

training a cross scoring card model according to the characteristic variable and its corresponding first characteristic value, the other characteristic variables and their corresponding first characteristic values in the sample dataset, and the sample label of the sample dataset, wherein the cross scoring card model considers interactions between the characteristic variables; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining a performance difference value between the trained regular scoring card model and the trained cross scoring card model, and using the performance difference value as the interaction index; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

selecting, according to the clustering indices of the characteristic variables, a target characteristic variable from the characteristic variables that has the highest relative strength of interaction with the other characteristic variables; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.), Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(This would read on clustering indices.))

dividing the sample dataset into multiple sample dataset subgroups according to the target characteristic variable and its corresponding first characteristic value; (See Pednault, Pars. 23, 33 (Divide the training set into subsets, each corresponding to one outcome.), Par. 250 (Data segments represent contiguous ranges of values of certain variables.))
selecting a corresponding sample dataset subgroup from the dataset subgroups according to the second characteristic value corresponding to the target characteristic variable; and (See Pednault, Par. 23 (Divide the training set into subsets, each corresponding to one outcome.), Par. 250 (data segments represent contiguous ranges of values of certain variables.))

Pednault does not teach, however, McMahon teaches:
for each of the multiple characteristic variables, acquiring an interaction index indicating an interaction of the characteristic variable with each of one or more of the other characteristic variables of the multiple characteristic variables by performing operations comprising: (See McMahon, Par. 12 (The outcome variables may be one of categorical variables, continuous outcome variables, and binary variables. In one embodiment, the uncertainty factor may be determined by taking an arithmetic mean of continuous outcome variables and evaluating a function based on at least one of variance, standard deviation, outliers, range, distribution, and span between given percentiles.))

for each of the multiple characteristic variables, determining a clustering index of the characteristic variable according to the interaction indices, each of the clustering indices indicating a relative strength of interaction between the characteristic variable and the other characteristic variables; (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

acquiring credit data of a user; (See McMahon, Par 30 (The training data can be received from servers and databases from underwriting parties (e.g., an insurance or financial company)), Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.))

determining, according to the credit data, second characteristic values respectively corresponding to the target characteristic variable and the other characteristic variables; (See McMahon, Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.), Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.))

determining a credit score of the user according to a sub-scoring model corresponding to the sample dataset subgroup and the second characteristic values corresponding to the other characteristic variables. (See McMahon, Par. 13, 36 (Central server operable to perform a sensitivity analysis using the combined sets of models to determine which features are the largest of the drivers of the outcome variables.), Par. 53 (The sensitivity analysis can be used to determine the certainty of the ensemble model and/or to communicate drivers of a credit decision to a requesting body.), Par 28 (Training data may be used to train machine learning algorithms to transform the raw data into a plurality of models that can be used to evaluate and determine an outcome or score of applicants for insurance or financial products.))

It  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Pednault discussed above, a step for acquiring an interaction index of the characteristic variable and determining a clustering index according to the interaction indicies, as taught by McMahon in a system for generating and aggregating models from one or more data sets (Par. 7) in order to “identify relevant patterns from disparate datasets” (Par. 2).  Further, since the claimed invention is merely a combination of old elements, Pednault’s method for constructing segmentation-based predictive models and McMahon’s acquiring an interaction index and determining a clustering index, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

The claim elements contain a mere duplication of parts relative to the cited references and have no patentable significance in that they do not produce a new and unexpected result. See MPEP 2144.04 VI. B., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 18:
Pednault and McMahon teach each and every element of Claim 15 above.
Pednault further teaches:
determining the performance difference value between the trained regular scoring card model and the trained cross scoring card model comprises: scoring the sample dataset with the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))
according to sample dataset scoring results scored by the trained regular scoring card 24Client reference No. Al 1418model and to the sample label, determining a performance index value of the trained regular scoring card model; (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.)) 

scoring the sample dataset with the trained cross scoring card model; (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))
according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))
 
according to sample dataset scoring results scored by the trained cross scoring card model and to the sample label, determining a performance index value of the trained cross scoring card model; and (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.))

determining the performance difference value according to the performance index value of the trained regular scoring card model and the performance index value of the trained cross scoring card model. (See Pednault, Pars. 34, 35, Fig. 1 (The predictions (outcomes) are the dominant price ranges at the leaves of each tree corresponding to the test (input) at that particular leave.)(The differences between the three segments (priced neighborhoods) can be seen at each respective leave.))

Claim 19:
Pednault and McMahon teach each and every element of Claim 1 above.
Pednault further teaches:
training a regular scoring card model for each of the sample dataset subgroups. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

Claim 20:
Pednault and McMahon teach each and every element of Claim 10 above.
Pednault further teaches:
training a regular scoring card model for each of the sample dataset subgroups. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))


Claim 21:
Pednault and McMahon teach each and every element of Claim 6 above.
Pednault further teaches:
the sub-scoring model is a regular scoring card model trained for the sample dataset subgroup. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

Claim 22:
Pednault and McMahon teach each and every element of Claim 15 above.
Pednault further teaches:
the sub-scoring model is a regular scoring card model trained for the sample dataset subgroup. (See Pednault, Par. 22 (Select a test, based on one attribute, with mutually exclusive outcomes.)(The attribute of the selected test reads on the claimed selected target characteristic variable.), Par. 33 (Each node is a histogram of the proportions of high-, medium-, and low-priced neighborhoods that belong to the corresponding data segments. The price range that corresponds to each histogram bar is indicated in the legend 14.))

The following references, although not cited, are hereby made a part of the record: Crawford et al., US 8,984,022 B1;  Gao et al., US 2014/0365356 A1;  Xiao et al., US 2016/0225073  A1; and Cassel et al., US 9,355,155 B1. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE N. PROIOS/Examiner, Art Unit 3694            

             /MOHAMMAD Z SHAIKH/              Primary Examiner, Art Unit 3694                                                                                                                                                                                                         2/16/2021